The parties in interest here having agreed that our decision in Com. ex rel. v. J. T. Evans, this day filed, shall determine the judgment to be entered in the present case, we need only add that the declaratory judgment entered by the court below in this case is reversed and set aside, and it is now adjudged that the appellee, Yale Evelev, trading as the Keystone Engineering Company, must bear the loss, caused by the fire of October 3, 1930, to his work and materials, used or intended to be used by him in the fulfillment of his contract, dated July 1, 1929, for the installation of an electrical system in South Office Building No. 2, in Capitol Park in the City of Harrisburg. The costs of these proceedings are to be paid by appellee. *Page 466